Dawson, C. J.
(dissenting): It is an elementary rule of law that penal statutes must be construed strictly. (State v. Chapman, 33 Kan. 134, 5 Pac. 768.) Nothing may be added to them by inference or intendment. (Bagley Investment Co. v. Merrick, 122 Kan. 734, 735, 253 Pac. 562, and citations.) To say that a theft of merchandise from a baggage truck standing on the platform of a railway station is a larceny in a railway depot or station home seems erroneous in two aspects,, first, a baggage truck is neither a depot nor a station house; and second, the decision of the majority completely ignores the settled rule of this court and of courts in general that a penal statute should be strictly construed and is not to be enlarged by argument, deduction or interpretation, although the court may think the legislature should have made it more comprehensive. (59 C. J. 1113-1117.) I therefore dissent.
Wedell, J., joins in the foregoing dissenting opinion.
Harvey, J., not sitting.